      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 1 of 13



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE ESTATE OF ARTHUR PHILLIPS       :        CIVIL ACTION
                                    :
     V.                             :
                                    :
CORRECT CARE SOLUTIONS, LLC,        :        NO. 19-3822
et al.                              :


                              MEMORANDUM

Bartle, J.                                        January 28, 2021

          Plaintiff Phyllis Phillips, as Administratrix of the

Estate of Arthur Phillips, brings claims under 42 U.S.C § 1983

against defendants Correct Care Solutions, LLC (“CCS”) and MHM

Correctional Services Inc. (“MHM”), as well as against Pennsylvania

Department of Corrections employees Barbara Herbst and Hannah

Jenkins in their individual capacities, for failing to prevent the

suicide of Arthur Phillips, plaintiff’s late husband, while he was

incarcerated at the State Correctional Institution at Graterford

(“SCI Graterford”).   Before the Court is the motion of the

individual defendants for summary judgment under Rule 56 of the

Federal Rules of Civil Procedure.1




1.        Plaintiff has voluntarily dismissed defendants CCS and
MHM with prejudice. Plaintiff now concedes that there is
insufficient evidence to oppose summary judgment in favor of
defendant Herbst.
      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 2 of 13



                                   I

          Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”       Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).   A factual dispute is genuine if the evidence is such

that a reasonable factfinder could return a verdict for the

non-moving party.     Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986).     A factual dispute is material if it might

affect the outcome of the suit under governing law.         Id. at 248.

          When briefing a motion for summary judgment and

response, the parties must support each factual assertion or

dispute with either a citation to the record or by showing that the

materials cited do not establish the absence or the presence of a

disputed fact.   Fed. R. Civ. P. 56(c)(1).     The Court considers

materials cited by the parties in the summary judgment record.

Fed. R. Civ. P. 56(c)(3).    “If a party fails to properly support an

assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . .

consider the fact undisputed for the purposes of the motion.”

Fed. R. Civ. P. 56(e)(2).

          We view the facts and draw all inferences in favor of

the non-moving party.     See In re Flat Glass Antitrust Litig.,

                                  -2-
        Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 3 of 13



385 F.3d 350, 357 (3d Cir. 2004).          However, “[t]he mere existence

of a scintilla of evidence in support of the [non-moving party]’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for [the non-moving party].”          See

Anderson, 477 U.S. at 252.      “The plaintiff must present affirmative

evidence in order to defeat a properly supported motion for summary

judgment.”    Id. at 257.

                                     II

             The following facts are undisputed.      On April 20, 2017,

decedent Arthur Phillips was arrested and charged in Chester County

for having a sexual relationship with a 15-year old girl who was a

student at the school where he taught.        Phillips was detained at

the Chester County Prison to await trial.

             At the time of his arrest, Phillips was taking Prozac as

prescribed by a Veterans Health Administration physician to reduce

depression and the risk of suicide.        Phillips also had a history of

alcoholism and suicidal ideation.         In August 2015, after ingesting

a bottle of sleeping pills, Phillips was hospitalized and spent

several weeks in a facility for drug and alcohol abuse treatment.

On the day before his arrest on April 20, 2017, he was hospitalized

again after he was involved in a car accident.        He had been

drinking and was found with a note expressing his love for his

wife.   Several days after his arrest, Chester County Prison staff

caught Phillips hanging a bed sheet in his cell and referred him to

                                    -3-
         Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 4 of 13



a prison psychologist.      Phillips denied that the car accident and

bed sheet incident were attempts to take his life.          After an

examination by a psychologist and a medical doctor at the Chester

County Prison, Phillips’ security level was increased.          He was

placed on suicide watch.      In the months that followed, Phillips’

depression diagnosis was upgraded to major depression and his

Prozac prescription was increased to 60 mg a day.          The prison

recorded his car accident, the bed sheet incident, the major

depression diagnosis, and the prescription for an enhanced level of

Prozac.    Phillips’ security level upgrade and placement on suicide

watch were also set forth in the prison record.

             On November 21, 2017, Phillips pleaded guilty to several

charges in connection with his sexual relationship with the 15-year

old student, including involuntary deviate sexual intercourse.           He

was sentenced to an aggregate term of imprisonment of 10 to 20

years.    At the time his sentence was imposed, he was 68 years old.

             Phillips was transferred to SCI Graterford on January

24, 2018.    In accordance with prison policy, the housing unit

officer receiving Phillips completed a suicide risk indicator

checklist.    The officer was to check whether Phillips was

exhibiting several specific behaviors — for example, whether he was

making threats to harm himself, showed signs of depression, or was

taking any psychiatric medication.         The officer recorded only that

Phillips told him he was taking psychiatric medication.

                                     -4-
      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 5 of 13



          Defendant Hannah Jenkins was employed as a Psychological

Services Specialist at SCI Graterford.     She was assigned to the

intake unit on the day of Phillips’ arrival.      As a part of this

assignment, Jenkins questioned Phillips to identify whether he had

any immediate psychological or psychiatric needs, including whether

he presented a risk of suicide.    Jenkins completed an initial

reception mental health questionnaire as a part of this process.

          Jenkins noted in the mental health questionnaire that

Phillips did not present or volunteer any of the following

behaviors: “history of depression”; “intentionally harmed or

injured self in the past”; “tried to kill self in past”; “thinks

would be better off dead”; “having current thoughts of self-harm”;

“thinking about or wanting to harm or kill others”; “hearing voices

or seeing things that others cannot”; “thinks someone else is

controlling thoughts, reading mind, and/or stealing thoughts”;

“believes there is a plot or conspiracy against him/her”; “believes

has special powers or a special mission to perform”; “has been

hospitalized for mental health reasons”; or “feeling

helpless/hopeless.”

          Jenkins wrote only that Phillips told her he was feeling

“a little” depressed, previously received counselling for mental

health reasons through the Veterans Health Administration, and was

prescribed Prozac for a depressed mood.     She ordered Phillips a

non-emergent referral to a psychiatrist because he told her he took

                                  -5-
        Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 6 of 13



Prozac to treat depression.      Jenkins reviewed the suicide risk

indicator checklist completed by Phillips’ housing unit officer.

She wrote “no referral necessary” in the “Clinical Action” section

of the checklist and cleared Phillips to be housed in a general

population unit.

            According to Jenkins, Phillips presented no clinical

indication, nor did he share information, that he could not be

housed in a general population unit.       Jenkins did not review any

records from the Chester County Prison in making this

determination.    She relied on how Phillips’ presented himself and

what he told her.

            Brian Schneider was a Regional Licensed Psychologist

Manager at SCI Graterford.      He supervised Jenkins.     According to

Schneider, at the time of Phillips’ intake mental health

assessments by Psychological Services Specialists (“PSS’s”) relied

on how inmates presented themselves and the information they

volunteered.    At the time, SCI Graterford received roughly 20 to 30

new inmates a day.     Three to four PSS’s were assigned to the intake

unit.   They were not expected to search for or review records from

transferring facilities.     Nearly half of new intakes at SCI

Graterford took psychiatric medication.       If an inmate reported

taking such medication, PSS’s were required to make a non-emergent

referral to a psychiatrist.      However, they were not responsible for

ensuring that new intakes continued to receive prescribed

                                    -6-
         Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 7 of 13



medications they reported taking while at a prior facility.

Schneider explained that this was the responsibility of the nursing

staff.

             Defendant Barbara Herbst was employed as a Registered

Nurse at SCI Graterford.       Herbst medically screened Phillips on

the day of his intake.       Unlike Jenkins, Herbst recorded that

Phillips was diagnosed with and had a history of depression.

However, Herbst ordered a routine referral for the Prozac and

cleared Phillips for general population.

             Defendant MHM had a contract to provide psychiatric

services to the inmates at SCI Graterford.         MHM medical

practitioners were responsible for continuing the medication of

arriving inmates upon referral by Pennsylvania Department of

Corrections staff.      MHM Statewide Medical Director Robert J. Sena,

M.D. reviewed the circumstances surrounding Phillips’ suicide.           Dr.

Sena stated in his report that Phillips’ medication was not

continued because his transfer sheet from the Chester County

Prison, which verified what medications he took, had not been

properly submitted to a psychiatrist due to “staff error.”

             Phillips, as noted above, was assigned to a general

population housing unit at SCI Graterford upon his arrival on

January 24, 2018.     By January 28, he had not yet seen a

psychiatrist and had still not been given his medication.           At 8:00



                                     -7-
      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 8 of 13



a.m. that morning, Phillips submitted a medical sick call request

to “psychology” in which he wrote:

             Have not received my Prozac yet & been here
             since 1/24/18. I need this med. Had to put
             in grievance form & this form. They told me
             you haven’t ordered them yet.

Phillips was found dead that afternoon, hanging in his prison cell.

             In support of Phillips’ estate’s claims against

defendants, plaintiff submitted the expert report of George R.

Hardinger.    Hardinger is the Warden of the Carroll County Detention

Center in Maryland.    He reviewed Phillips’ records from the Chester

County Prison and SCI Graterford, including the suicide risk

indicators checklist completed by Phillips’ housing officer and

reviewed by Jenkins.    Hardinger concludes that “Defendants”

exhibited a “deliberate indifference” to Phillips’ risk for suicide

by failing to review the records from the Chester County Prison

“readily available” to them.2

             Warden Hardinger also concluded that “defendants”

failure to review Phillips’ Chester County Prison records was in

violation of Sections 2A.4 and 2A.5b and c of Pennsylvania

Department of Corrections Policy Statement 13.8.1 (“Access to


2.        Plaintiff’s counsel states that Jenkins had the ability
to review records from the Chester County Prison at the time of
Phillips’ intake. He simply cites to Phillips’ Chester County
Prison records and a representation he made to Jenkins in a
question he asked during her deposition. Jenkins never confirmed
the representation. Thus, counsel’s representation is not evidence
and will not be considered.
                                  -8-
      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 9 of 13



Mental Health Care”), effective May 9, 2016.      Section 2D.4

provides:

            The first point of contact with a new
            reception, whether it is in the Diagnostic and
            Classification Center (DCC) or in a permanent
            facility, is the receiving officer. Therefore,
            every receiving officer shall receive training
            in the recognition of the signs and symptoms
            of mental illness and intellectual disability.
            Each facility shall develop an appropriate
            system for the immediate referral of any new
            reception identified as potentially mentally
            ill, suicidal, intellectually disabled, etc.,
            to the appropriate staff for close observation
            and further evaluation. An inmate who is
            currently receiving medication for mental
            health treatment shall be scheduled for the
            psychiatrist/Certified Registered Nurse
            Practitioner/Psychiatric Services (PCRNP) as
            soon as possible and be seen by the
            psychiatrist no later than 72 hours after
            arrival. (emphasis added).

Sections 2D.5b and c provide:

            b. DCC psychology staff shall be alert and
            search for indications of previous
            psychiatric/psychological treatment, current
            or prior suicidality, use of psychotropic
            medications, hospitalizations or outpatient
            treatment and/or evaluations, Intellectual
            Disability placements, or history of drug or
            alcohol abuse. Every effort shall be made to
            obtain prior records of hospitalizations,
            treatment programs, or specialized placements.
            (emphasis added).

            c. Prior to transfer, when suicidality,
            assault potential, or other special treatment
            needs are identified during the classification
            process, appropriate notification via case
            conference shall be made by DCC psychology
            staff either by email or phone call to the
            receiving LPM/designee. A corresponding Inmate
            Cumulative Adjustment Record (ICAR) entry

                                  -9-
      Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 10 of 13



             shall be made by DCC staff documenting the
             case conference as previous treatment
             recommendations, ICAR entries, and
             psychological reports are not sufficient means
             of communicating about unstable, potentially
             suicidal, or violent mental health transfers.
             (emphasis added).

                                   III

             A state correctional institution may be held liable

under 42 U.S.C. § 1983 for failing to prevent the suicide of a

prisoner under the Eighth Amendment to the United States

Constitution.    See Palakovic v. Wetzel, 854 F.3d 209, 221-24 (3d

Cir. 2017).    A claim that a corrections official failed to prevent

the suicide of a prisoner under the Eighth Amendment is

“essentially equivalent” to a claim that an official failed to

prevent the suicide of a pre-trial detainee under the Fourteenth

Amendment.    Id. at 223.

             Whether concerning the suicide of a pre-trial detainee

or a convicted prisoner, a plaintiff must establish that: (1) “the

individual had a particular vulnerability to suicide, meaning that

there was a strong likelihood, rather than a mere possibility, that

a suicide would be attempted”; (2) “the prison official knew or

should have known of the individual’s particular vulnerability”;

and (3) “the official acted with reckless or deliberate

indifference, meaning something beyond mere negligence, to the

individual’s particular vulnerability.”      Palakovic, 854 F.3d at 224

(internal quotations omitted).

                                  -10-
       Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 11 of 13



           Prison officials violate a prisoner’s rights under the

Eight Amendment by failing to prevent a suicide where they “know”

of a “particular vulnerability” to suicide.       Palakovic, 854 F.3d at

224.   Such knowledge exists where prison officials “have had actual

knowledge of an obviously serious suicide threat, a history of

suicide attempts, or a psychiatric diagnosis identifying suicidal

propensities.”    Id. at 222-23.

           Liability may also attach where a prison official

“should have known” of a prisoner’s “particular vulnerability” to

suicide.   Id. at 224.   However, whether a prison official “should

have known” of a particular vulnerability to suicide is not

equivalent to a negligent failure to recognize a high risk of

suicide.   Palakovic, 854 F.3d at 223; Woloszyn v. Cty. of Lawrence,

396 F.3d 314, 321 (3d Cir. 2005); Colburn v. Upper Darby Twp., 946

F.2d 1017, 1025 (3d Cir. 1991).      Liability follows only where a

defendant acted with reckless or deliberate indifference to a

particular vulnerability for suicide.       Palakovic, 854 F.3d at 223.

To prove reckless or deliberate indifference, a plaintiff must

establish “something more culpable on the part of the officials

than a negligent failure to recognize the high risk of suicide.”

Id. at 231.   The plaintiff must prove that there was a “strong

likelihood” that the prisoner would attempt suicide “so obvious

that a lay person would easily recognize the necessity for

preventative action.”    Id. at 222 (internal quotations omitted).

                                   -11-
         Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 12 of 13



             The parties dispute whether Jenkins was required to

search for and review Phillips’ Chester County Prison records as a

part of her assessment pursuant to Pennsylvania Department of

Corrections Policy Statement 13.8.1.        As noted above, plaintiff

does not properly support the contention that defendants had

Phillips’ Chester County Prison records in their possession at the

time of his intake.

             However, even if the records were available to Jenkins

and Policy Statement 13.8.1 required her to review them for her

assessment of Phillips, the violation of a departmental regulation

or practice is not a violation of the United States Constitution.

See Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th Cir.

2017).    It is reckless or deliberate indifference to a strong and

obvious likelihood of suicide that is protected by the Eighth

Amendment.     See Palakovic, 854 F.3d at 221-31.       Here it is

undisputed that Jenkins relied only on Phillips’ presentation and

what he told her during her questioning in deciding to provide him

with a non-emergent referral to a psychiatrist and to clear him for

general population.

             While we agree that Phillips’ denial of a history of

depression contradicted his prescription for Prozac, there is no

basis to conclude that Jenkins’ failure to explore this

contradiction is equivalent to recklessly or deliberately ignoring



                                     -12-
        Case 2:19-cv-03822-HB Document 45 Filed 01/28/21 Page 13 of 13



a strong and obvious risk that Phillips would try to take his own

life.    See Colburn, 946 F.2d at 1026-27.

            Phillips’ death at SCI Graterford was indeed tragic and

may have been the result of negligence on the part of one or more

officials at the prison.      Nonetheless, there is no evidence in the

record from which a reasonable juror could find that defendant

Herbst or defendant Jenkins acted with reckless or deliberate

indifference under the Eighth Amendment.        Palakovic, 854 F.3d at

223.    Accordingly, the Court will grant summary judgment in favor

of defendants Barbara Herbst and Hannah Jenkins and against the

plaintiff.




                                    -13-
